Name: Commission Regulation (EC) No 786/95 of 6 April 1995 amending Regulation (EEC) No 1274/91 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggs
 Type: Regulation
 Subject Matter: marketing;  animal product;  foodstuff;  consumption
 Date Published: nan

 Avis juridique important|31995R0786Commission Regulation (EC) No 786/95 of 6 April 1995 amending Regulation (EEC) No 1274/91 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggs Official Journal L 079 , 07/04/1995 P. 0012 - 0012COMMISSION REGULATION (EC) No 786/95 of 6 April 1995 amending Regulation (EEC) No 1274/91 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1907/90 of 26 June 1990 on certain marketing standards for eggs (1), as last amended by Regulation (EC) No 3117/94 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 1274/91 (3), as last amended by Regulation (EC) No 3239/94 (4), lays down the necessary provisions for the implementation of marketing standards; Whereas the provisions relating to the indications on packs containing the words 'extra` or 'extra fresh` must be amended to take account of the last amendment of Regulation (EEC) No 1907/90; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 In Article 24 of Regulation (EEC) No 1274/91, paragraphs 1 and 2 are replaced by the following: '1. The band or label referred to in Article 12 of Regulation (EEC) No 1907/90 must be printed or affixed in such a way that none of the information on the pack is obscured by the position of the band or label. The term "extra" shall be printed on the band or label in italics at least 1 cm high followed by the word "until" and the two sets of figures referred to in the second subparagraph of Article 14 (1) indicating the seventh day after packing or the ninth day after the laying date. Where the packing date is indicated on the packs, the indication referred to above may be replaced by the following indication: "extra until seventh day after packing". Where the laying date is indicated on the packs, the indication referred to above may be replaced by the following indication: "extra until ninth day after laying". The term "extra" may be followed by the word "fresh". 2. Where the band or label referred to in paragraph 1 cannot be removed from the pack, the pack must be removed from the sales area not later than the seventh day after packing or the ninth day after laying and the eggs must be repacked.` Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 1995. For the Commission Franz FISCHLER Member of the Commission